                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEGALFORCE RAPC WORLDWIDE                         Case No. 18-cv-00043-MMC (TSH)
                                         P.C.,
                                   8                                                       ORDER GRANTING IN PART AND
                                                        Plaintiff,                         DENYING IN PART RENEWED
                                   9                                                       MOTION FOR SANCTIONS
                                                 v.
                                  10                                                       Re: Dkt. No. 118
                                         CHRIS DEMASSA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13                                         I.    INTRODUCTION
                                  14          Plaintiff LegalForce RAPC Worldwide, P.C., moves for sanctions pursuant to Federal Rule

                                  15   of Civil Procedure 37(b) after Defendant Chris Demassa failed to comply with two orders

                                  16   compelling him to produce financial records to LegalForce’s outside counsel. ECF No. 118.

                                  17   Demassa filed an opposition. ECF No. 125. LegalForce did not file a reply. The Court finds this

                                  18   matter suitable for disposition without oral argument and VACATES the October 31, 2019

                                  19   hearing. See Civ. L.R. 7-1(b). Having considered the parties’ positions, relevant legal authority,

                                  20   and the record in this case, the Court GRANTS LegalForce’s motion for sanctions in part and

                                  21   DENIES it in part for the following reasons.

                                  22                                         II.   BACKGROUND
                                  23          LegalForce, a law firm that practices patent and trademark law, alleges Demassa operates

                                  24   trademark preparation websites that advertise legal services performed by lawyers, when in fact

                                  25   they have no lawyers. Sec. Am. Compl. ¶¶ 2-4, 8, ECF No. 94. LegalForce further alleges it

                                  26   competes with Demassa to provide small businesses with affordable access to legal services that

                                  27   allow them to protect their marks through preparation and filing with the U.S. Patent and

                                  28   Trademark Office. Id. ¶ 3. Both use technology and innovation to provide these services for
                                   1   hundreds of dollars instead of the thousands of dollars that traditional law firms charge. Id.

                                   2   However, LegalForce alleges Demassa is cheating because his advertisements – that trademark

                                   3   attorneys provide his services – are false and that he is engaged in the unauthorized practice of

                                   4   law. Id. ¶¶ 4, 6. Not hiring actual lawyers lets Demassa charge less than LegalForce, diverting

                                   5   business from it to him. Id. ¶ 6. The firm sues for false advertising under the Lanham Act and for

                                   6   violations of California Business and Professions Code sections 17200 and 17500. Id. ¶¶ 60-88.

                                   7          Demassa, who is pro se, says “[n]o one has ever confused the fact that staff are not

                                   8   attorneys” because he provides access “to independent trademark attorneys for legal analysis of

                                   9   trademark reserach [sic] and to answer all legal questions client’s [sic] may have about the subject

                                  10   of trademarks.” Answer to Sec. Am. Compl. at 2, ECF No. 95. He claims LegalForce’s lawsuit is

                                  11   “designed to weaken and put out of business” all LegalForce competitors. Id. at 6.

                                  12          On April 14, 2019, LegalForce filed a motion to compel the production of financial
Northern District of California
 United States District Court




                                  13   documents. ECF No. 79. LegalForce served its requests for production (“RFPs”) on February 21,

                                  14   2019. Abhyanker Decl., Ex. 1 (RFPs), ECF No 79-2. RFP No. 8 seeks financial statements and

                                  15   tax returns (federal and state) since 2008 that identify, at a minimum, revenue and profit from

                                  16   trademark application filing, trademark search, and other services (e.g., responding to office

                                  17   actions, correcting trademark applications, etc.), cost of sales, and advertising expenses. RFP 10

                                  18   seeks documents that demonstrate, on a month-by-month basis, the total number of visits to

                                  19   Demassa’s websites from 2008 to the present, including the number of visits to sections of those

                                  20   websites that provide trademark filing and related services. RFP 12 requests Demassa’s general

                                  21   ledgers since 2008. RFP 13 requests his annual profit and loss and/or income statements since

                                  22   2008, which include his revenues, cost of goods sold, gross margin, general and administrative

                                  23   expenses, EBITDA, net income and profit. RFP 14 asks for Demassa’s balance sheets since 2008.

                                  24          Demassa did not serve a written response, Abhyanker Decl. ¶ 4, but he did orally tell

                                  25   LegalForce that he did not want to provide the requested documents because they are competitors.

                                  26   Mot. to Compel at 5. At the hearing on LegalForce’s motion, Demassa argued that except for tax

                                  27   returns, he does not have any of these things. ECF No. 90. He says he runs a small business and

                                  28   does not maintain financial statements, general ledgers, P&L statements, income statements, or
                                                                                         2
                                   1   balance sheets. Demassa did say he and his bookkeeper have records that show how much

                                   2   revenue his business has earned, what his business expenses are, and the profit his business earns.

                                   3   In fact, he had to assemble those records for the audit of his finances that occurred in connection

                                   4   with the parties’ settlement discussions.

                                   5          On May 23, 2019, the Court granted in part and denied in part LegalForce’s motion. ECF

                                   6   No. 91. The Court excused Demassa’s failure to serve written objections, finding it clear that he

                                   7   orally objected to providing his financial information to a competitor before the deadline to serve

                                   8   written objections had expired, so there actually was no delay in communicating the substance of

                                   9   his objection, there was no apparent bad faith or prejudice to LegalForce, and that the discovery

                                  10   requests themselves were partially overreaching.1 The Court also noted that Demassa’s objection

                                  11   to producing financial documents to his competitor was understandable because the attorneys

                                  12   representing LegalForce in this case are LegalForce attorneys (i.e., the firm is representing itself),
Northern District of California
 United States District Court




                                  13   so if Demassa produced his financial information to them, it would go to his competitors. Id. at 3.

                                  14   However, the Court found the stipulated protective order resolved that problem because it defines

                                  15   certain items as “confidential” and provides that confidential information may be provided only to

                                  16   LegalForce’s outside counsel, his employees, LegalForce’s outside accountant, and the Court and

                                  17   its personnel. Id. (citing ECF No. 84). Further, as the definition of confidential information in the

                                  18   protective order did not include all the things LegalForce sought in its motion, the Court modified

                                  19   it so that everything Demassa produced in response would be deemed “confidential” under the

                                  20   protective order. Id.

                                  21          As to the merits, the Court found LegalForce’s requests relevant because they would show

                                  22   Demassa’s profits from the business that LegalForce claims is being falsely advertised, which

                                  23   LegalForce could potentially recover as Lanham Act damages if it wins the case on the merits. Id.

                                  24

                                  25
                                       1
                                         As the Court noted in its May 23 order, Demassa’s failure to serve written objections would
                                       ordinarily constitute a waiver of any objection, see Richmark. v. Timber Falling Consultants, 959
                                  26   F.2d 1468, 1473 (9th Cir. 1992), but the Court may “excuse the failure to timely respond for good
                                       cause.” Lam v. City & County of San Francisco, 2015 WL 4498747, *3 (N.D. Cal. July 23, 2015).
                                  27   “In determining whether a party has shown good cause, a court should evaluate relevant factors,
                                       including: (1) the length of the delay; (2) the reason for the delay; (3) the existence of bad faith;
                                  28   (4) the prejudice to the party seeking the disclosure; (5) the nature of the request; and (6) the
                                       harshness of imposing the waiver.” Id.
                                                                                           3
                                   1   at 4. However, the Court found LegalForce’s request for Demassa’s tax returns was overreaching

                                   2   because the returns presumably include personal information unrelated to the business activities he

                                   3   is being sued over and LegalForce could obtain the relevant information from the underlying

                                   4   business records used to create the tax returns. Id. The Court also found the time frame of the

                                   5   requests – 2008 to the present – overreaching. Id. Accordingly, the Court ordered Demassa to

                                   6   produce documents that show how much revenue his business has earned, what his business

                                   7   expenses have been, and the profit his business earned from January 2014 to the present.2 Id. at 5.

                                   8   The Court ordered him to produce the documents to outside counsel, Bruno Tarabichi, within 30

                                   9   days. Id.

                                  10          On July 17, 2019, LegalForce filed its initial motion for sanctions, arguing that Demassa

                                  11   still refused to produce any documents. ECF No. 99. LegalForce requested the Court enter

                                  12   coercive sanctions against Demassa in the form of a daily $500 fine until he produces the ordered
Northern District of California
 United States District Court




                                  13   financial documents in full. Id. at 6. It also argued Demassa should be forced to pay its attorneys’

                                  14   fees incurred in this discovery dispute. Id. LegalForce also requested the Court hold Demassa in

                                  15   civil contempt because his violation of the discovery order is not based on any good faith and

                                  16   reasonable interpretation – he simply refuses to produce the financial documents. Id. at 7. In

                                  17   response, Demassa argued: “The Court keeps perpetuating this case for no reason. I cannot afford

                                  18   an attorney. I have to stumble though [sic] these motions, hoping I am doing them correctly. I

                                  19   lose sleep, sales, attorneys and staff because of the imbalance this lawsuit has impacted my

                                  20   business.” ECF No. 100 at 2. As to the merits of LegalForce’s motion, Demassa stated he “was

                                  21   going to meet with Bruno Tarabichi until I learned he was not really an independent attorney, as

                                  22   mutually agreed, . . . but instead incorporated into [LegalForce]’s legal team.” Id. at 6. Demassa

                                  23   cited the Notice of Electronic Filing he received in this case for ECF No. 92, which is the Notice

                                  24   of Appearance of Bruno Tarabichi as co-counsel of record for LegalForce. Id. Demassa argued

                                  25
                                       2
                                  26     As to RFP 10, the Court found raw numbers of website visits could be relevant to show the
                                       growth and success of Demassa’s business, but the link between the two is at best tenuous. Id.
                                  27   (“The gap between the number of website hits and the growth of a business is just too big to
                                       justifiably treat the former as relevant evidence of the latter. Indeed, it’s hard to imagine a
                                  28   damages expert using website hits to measure business growth instead of, for example, actual
                                       business records.”). Accordingly, the Court denied LegalForce’s motion as to RFP 10.
                                                                                          4
                                   1   that showing Tarabichi the requested information “seemed like the same as showing it directly” to

                                   2   LegalForce. Id. at 11. As to the documents the Court ordered him to produce, Demassa stated the

                                   3   records LegalForce seeks “never existed” as he is a “sole proprietor with no need to spend money

                                   4   on reports from my bookkeeper. I have used such data in the past, but now [sic] for at least 20

                                   5   years. There is nothing to see but tax returns and bank statements.” Id. at 19.

                                   6          On August 12, 2019, the Court denied LegalForce’s motion without prejudice. ECF No.

                                   7   103. As to Demassa’s argument regarding Tarabichi, the Court again noted that the parties’

                                   8   stipulated protective order resolves any problem regarding confidentiality because confidential

                                   9   information may be provided only to LegalForce’s outside counsel, Tarabichi. Id. at 6. Thus,

                                  10   everything Demassa produces to Tarabichi is deemed confidential under the protective order and

                                  11   cannot be seen by LegalForce. Id. at 6-7. As to Demassa’s argument that he does not maintain the

                                  12   kinds of financial records LegalForce seeks, the Court noted he already raised this argument at the
Northern District of California
 United States District Court




                                  13   hearing on LegalForce’s motion to compel. At that time, Demassa informed the Court that he and

                                  14   his bookkeeper have records that show how much revenue his business has earned, what his

                                  15   business expenses are, and the profit his business earns, and he had to assemble those records for

                                  16   the audit of his finances that occurred in connection with the settlement conference in this case.

                                  17   Id. at 7. However, given Demassa’s pro se status and his declared confusion regarding Tarabichi’s

                                  18   status, the Court found it was not clear that sanctions were warranted and thus gave Demassa a

                                  19   “final opportunity” to comply with its order compelling production. Id. The Court ordered

                                  20   Demassa to produce documents “that show how much revenue his business has earned, what his

                                  21   business expenses have been, and the profit his business earned from January 2014 to the present”

                                  22   to Tarabichi by August 27, 2019. Id. The Court warned him that it “will likely find sanctions,

                                  23   including those requested by LegalForce in the present motion and any attorney’s fees it accrues

                                  24   as a result of Demassa’s continued failure to comply after this order, are warranted if he continues

                                  25   to withhold the information the Court ordered him to produce.” Id.

                                  26          On September 11, 2019, LegalForce filed its renewed motion for sanctions, arguing that

                                  27   Demassa has produced only some financial documents for 2014 to 2017 and has produced no

                                  28   documents for 2018 and 2019. Mot. at 3. LegalForce requests the Court impose a coercive daily
                                                                                         5
                                   1   sanction in the amount of $500 until Demassa produces the ordered financial documents in full,

                                   2   require him to pay its attorneys’ fees incurred in this discovery dispute, and hold him in civil

                                   3   contempt for violation of the Court’s previous orders. Id. at 6-8.

                                   4          In response, Demassa argues Tarabichi “was in fact given full disclosure for all financial

                                   5   information agreed upon at the Settlement Conference with Judge Beeler as well as ordered by

                                   6   you, Judge Hixson.” Opp’n at 2. At the same time, he argues “[t]his case is NOT about 2018, but

                                   7   I would have given 2018 financial information IF it existed, just so to demonstrate to Plaintiff and

                                   8   the Court I am presenting myself in good faith, with full disclosure. However, we do not have

                                   9   information for 2018 yet, as our tax returns for 2018 have not yet been compiled.” Id. at 2-3.

                                  10   Demassa states “[w]e use spreadsheets to compile income and expense data and this data is not yet

                                  11   complete.” Id. at 3. Demassa also argues the merits of LegalForce’s case, stating it “is incapable

                                  12   of competing in the marketplace – even a bad marketplace” and that “because they cannot keep
Northern District of California
 United States District Court




                                  13   competing with the other bottom feeders,” LegalForce is “sinisterly abusing the courts to bludgeon

                                  14   and smother their competitors to death with nuisance lawsuits, so they can take over the trademark

                                  15   market.” Id. at 9.

                                  16                                       III.   LEGAL STANDARD
                                  17          Federal Rule of Civil Procedure 37 authorizes a wide range sanctions for a failure to obey a

                                  18   discovery order. Fed. R. Civ. P. 37(b)(2)(A); Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585,

                                  19   589 (9th Cir. 1983). Most remedies “for dilatory conduct during discovery proceedings” are

                                  20   discretionary. Bollow v. Federal Reserve Bank of San Francisco, 650 F.2d 1093, 1102 (9th Cir.

                                  21   1981) (citing Fed. R. Civ. P. 37(a)(4)). One remedy is not: the court must “order the disobedient

                                  22   party, the attorney advising that party, or both to pay the reasonable expenses, including attorney’s

                                  23   fees, caused by the failure, unless the failure was substantially justified or other circumstances

                                  24   make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C); Adams v. Albertson, 2012 WL

                                  25   1636064, at *1 (N.D. Cal. May 9, 2012) (“Rule 37 sanctions are appropriate in extreme

                                  26   circumstances where violations are due to willfulness, bad faith, or fault of the party.”) (citing U.S.

                                  27   for Use & Ben. Of Wiltec Guam, Inc. v. Kahaluu Const. Co., 857 F.2d 600, 603 (9th Cir. 1988)).

                                  28   Thus, courts are empowered to secure compliance with the discovery rules, deter others from
                                                                                         6
                                   1   violating them and punish those who do violate the rules. See Nat’l Hockey League v. Metro.

                                   2   Hockey Club, 427 U.S. 639, 643 (1976) (“the most severe in the spectrum of sanctions provided

                                   3   by statute or rule must be available to the district court in appropriate cases, not merely to penalize

                                   4   those whose conduct may be deemed to warrant such a sanction, but to deter those who might be

                                   5   tempted to such conduct in the absence of such a deterrent.”); Wyle, 709 F.2d at 589; Guifu Li v. A

                                   6   Perfect Day Franchise, Inc., 281 F.R.D. 373, 392 (N.D. Cal. 2012).

                                   7                                            IV.   DISCUSSION
                                   8   A.     Sanctions are Warranted
                                   9          Although the Court ordered Demassa to produce financial documents “that show how

                                  10   much revenue his business has earned, what his business expenses have been, and the profit his

                                  11   business earned from January 2014 to the present,” LegalForce has shown he produced only

                                  12   Schedule C (Profit or Loss from Business) tax returns for 2014-2017 and no financial documents
Northern District of California
 United States District Court




                                  13   for 2018 or 2019. Tarabichi Decl. ¶ 10, ECF No. 118-4. Under such circumstances, Rule 37

                                  14   requires a court to award fees and costs “unless the failure was substantially justified or other

                                  15   circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C); Adams, 2012 WL

                                  16   1636064, at *1. The burden of establishing a substantial justification lies with the party facing

                                  17   sanctions. Varney v. Cal. Highway Patrol, 2013 WL 2299544, at *3 (N.D. Cal. May 24, 2013).

                                  18   Here, Demassa offers no substantial justification. The Court has granted Demassa multiple

                                  19   opportunities to comply with his discovery obligations, yet he continues to argue that the financial

                                  20   records do not exist. This excuse is not justified given Demassa’s admission that he and his

                                  21   bookkeeper have records that show how much revenue his business has earned, what his business

                                  22   expenses are, and the profit his business earns. See Discovery Order at 4, ECF No. 91. The Court

                                  23   also notes that he had to assemble those records for the audit of his finances that occurred in

                                  24   connection with the settlement conference in this case. Id. Further, Demassa seems to be willfully

                                  25   misunderstanding the Court’s prior order. In his opposition he argues:

                                  26                  IRS TradeMark Express Tax return information for 4 years – MORE
                                                      than this case is about given for 2014, 2015, 2016 and 2017. This
                                  27                  case is NOT about 2018, but I would have given 2018 financial
                                                      information IF it existed, just so to demonstrate to Plaintiff and the
                                  28                  Court I am presenting myself in good faith, with full disclosure.
                                                                                          7
                                                      However, we do not have any information for 2018 yet, as our tax
                                   1                  returns for 2018 have not yet been compiled. We use spreadsheets to
                                                      compile income and expense data and this data is not yet complete.
                                   2                  We do not use QuickBooks or any accounting software that could
                                                      access any summary. We compile sales and expense information
                                   3                  from our bank account, receipts and many credit card statements to
                                                      input into spreadsheets, which is then given to our long time
                                   4                  accountant. My Wife works with her. Our tax returns are not due
                                                      until Oct 15, 2019. When we have this additional information, I will
                                   5                  be happy to provide it to Bruno Tarabichi.
                                   6   Opp’n, ECF No. 124 at 2-3.

                                   7          The Court did not order Demassa to produce his tax returns, and it did not order him to

                                   8   create documents that do not exist. The Court ordered him “to produce documents that show how

                                   9   much revenue his business has earned, what his business expenses have been, and the profit his

                                  10   business has earned from January 2014 to the present.” ECF No. 91 at 5. His opposition is clear

                                  11   that for years for which he has not yet created spreadsheets or finalized his tax returns, he does

                                  12   have sales and expense information from the company’s bank account, receipts and credit card
Northern District of California
 United States District Court




                                  13   statements – the underlying financial information that he uses to create the spreadsheets given to

                                  14   the accountant who prepares the tax returns. To be sure, the underlying records will be less useful

                                  15   to LegalForce than a nice-and-neat spreadsheet because its expert will have to construct a profit

                                  16   model instead of simply being handed one, and the same is true for an estimate of the trajectory of

                                  17   the growth of Demassa’s business. However, that is LegalForce’s problem. Demassa’s obligation

                                  18   was to produce the documents that he has that show his business’s revenue, expenses and profit,

                                  19   and his opposition brief makes clear that for 2018 and 2019 he does have those documents.

                                  20   Demassa’s failure to produce these documents is a direct violation of the Court’s orders. Such

                                  21   behavior warrants an award of reasonable fees and costs associated with bringing LegalForce’s

                                  22   two sanctions motions. See Cuviello v. Feld Entm’t Inc., 2015 WL 877688, at *3 (N.D. Cal. Feb.

                                  23   27, 2015) (“Cuviello did not forget to produce the materials, nor were there technical difficulties

                                  24   that might justify a delayed production. He simply chose not to produce the information, in

                                  25   violation of a direct court order. The court can think of no clearer scenario in which an award of

                                  26   reasonable fees and costs associated with bringing this motion would be warranted.”).

                                  27          Second, coercive sanctions are also justified. A court may impose such a measure “[i]f the

                                  28   sanction is intended to coerce the contemnor to comply with the court’s orders in the future, and
                                                                                         8
                                   1   the sanction is conditioned upon continued noncompliance.” Richmark Corp. v. Timber Falling

                                   2   Consultants, 959 F.2d 1468, 1481 (9th Cir. 1992). Once the party has complied in full, the party

                                   3   can move to vacate the sanction. Id. Such a drastic sanction is necessary in this case. Demassa

                                   4   has repeatedly flouted his discovery obligations—first by delay, then by refusing to follow this

                                   5   Court’s specific directions, and ultimately by unauthorized limitations on what he produced, even

                                   6   after all his attempts at securing relief failed. Although the Court warned Demassa that sanctions

                                   7   would be imposed if he failed to comply with its previous orders, the threat of sanctions did not

                                   8   deter him. To incent Demassa to produce all material not yet produced as soon as possible, the

                                   9   Court finds a daily sanction appropriate. See Cuviello, 2015 WL 877688, at *3 (imposing a daily

                                  10   sanction of $500 for failure to comply with discovery orders). While LegalForce requests a $500

                                  11   daily sanction, given Demassa’s pro se status, the Court imposes a daily sanction of $100 until the

                                  12   production is made in full. When Demassa has fully complied, he may return to the Court to seek
Northern District of California
 United States District Court




                                  13   relief from the sanction.

                                  14          Third, in light of the foregoing sanctions and given Demassa’s pro se status, the Court

                                  15   finds that civil contempt is unnecessary at this time.

                                  16   B.     Attorneys’ Fees and Costs
                                  17          As noted above, where a party violates a court order without substantial justification, “the

                                  18   court must order the disobedient party, the attorney advising that party, or both to pay the

                                  19   reasonable expenses, including attorney’s fees, caused by the failure[.]” Fed. R. Civ. P.

                                  20   37(b)(2)(C) (“the court must order the disobedient party, the attorney advising that party, or both

                                  21   to pay the reasonable expenses, including attorney’s fees, caused by the failure, unless the failure

                                  22   was substantially justified or other circumstances make an award of expenses unjust.”) (emphasis

                                  23   added). District courts determine reasonable attorneys’ fees according to the lodestar analysis,

                                  24   which multiplies the number of hours reasonably expended on the matter by a reasonable hourly

                                  25   rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Jordan v. Multnomah Cty., 815 F.2d 1258,

                                  26   1262 (9th Cir. 1987).

                                  27                  a.       Hourly Rate
                                  28          A reasonable hourly rate is one that is “in line with those prevailing in the community for
                                                                                         9
                                   1   similar services by lawyers of reasonably comparable skill, experience, and reputation.” Blum v.

                                   2   Stenson, 465 U.S. 886, 895 n.11 (1984). The party seeking the fee award has the burden of

                                   3   submitting satisfactory evidence that its requested rate is reasonable. Id. Affidavits from the

                                   4   moving party’s attorney and other attorneys regarding prevailing rates in the community, and rate

                                   5   determinations from other cases, are satisfactory evidence of a reasonable hourly rate. Welch v.

                                   6   Metro. Life Ins. Co., 480 F.3d 942, 947 (9th Cir. 2007); United Steelworkers of Am. v. Phelps

                                   7   Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). Once the moving party has shown that its

                                   8   requested rate is in line with those prevailing in the community, the rate is presumptively

                                   9   reasonable but may be adjusted on the basis of evidence that undermines its reasonableness.

                                  10   Welch, 480 F.3d at 947-48. Here, LegalForce seeks $250 per hour for attorneys Bruno Tarabichi,

                                  11   Wensheng Ma, and Nicholas Craft. Tarabichi Decl. ¶ 13; Abhyanker Decl. ¶ 5, ECF No. 118-1;

                                  12   Ma Decl. ¶ 5, ECF No. 118-2. The Court finds this rate reasonable. See Ho v. Pinsukanjana,
Northern District of California
 United States District Court




                                  13   2019 WL 2413029, at *8 (N.D. Cal. May 15, 2019), report and recommendation adopted in part,

                                  14   rejected in part, 2019 WL 2410674 (N.D. Cal. June 7, 2019) (awarding attorneys’ fees at rates of

                                  15   $285 and $600 per hour as discovery sanction and citing cases from this District in which rates up

                                  16   to $495 for associates and $475-$975 for partners have been found reasonable).

                                  17                  b.     Hours Expended
                                  18          LegalForce seeks reimbursement of $4,450 for fees incurred in filing its original motion to

                                  19   compel. Abhyanker Decl. ¶ 5 (Nicholas Craft – 9.8 hours x $250 = $2,450), ECF No. 118-1; Ma

                                  20   Decl. ¶ 5, ECF No. 118-2 (Wensheng Ma – 8 hours x $250 = $2,000). The Court finds a fee

                                  21   award related to the original motion to compel is not warranted because some of Demassa’s

                                  22   objections were substantially justified. As for its work on the two sanctions motions, LegalForce

                                  23   seeks $2,000. Ma Decl. ¶ 5 (1.7 hours x $250 = $375); Tarabichi Decl. ¶ 13, ECF No. 118-4 (6.5

                                  24   hours x $250 = $1,625). The Court finds this request reasonable and appropriate. See Davis, 2018

                                  25   WL 1609289, at *7 (finding nearly $20,000 in fees for work on discovery sanctions motion

                                  26   reasonable and awarding a total of $25,000 in addition to evidentiary sanctions); Cuviello, 2015

                                  27   WL 877688, at *4 (N.D. Cal. Feb. 27, 2015) (awarding $11,275 for work on discovery sanctions

                                  28   motion). Accordingly, the Court GRANTS LegalForce’s request for fees in the amount of
                                                                                        10
                                   1   $2,000.

                                   2                                         V.    CONCLUSION
                                   3          For the reasons stated above, the Court GRANTS LegalForce’s renewed motion for

                                   4   sanctions in part and DENIES it in part as follows:

                                   5          1. No later than November 18, 2019, Demassa shall pay LegalForce’s fees and costs in the

                                   6   amount of $2,000.

                                   7          2. In addition, until Demassa complies with this order and the Court’s May 23, 2019 and

                                   8   August 12, 2019 orders, Demassa shall be fined a daily sanction in the amount of $100. Demassa

                                   9   may move to vacate this sanction once he has complied in full with the Court’s orders.

                                  10          3. The Court declines at this time to hold Demassa in civil contempt.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: October 22, 2019

                                  14
                                                                                                  THOMAS S. HIXSON
                                  15                                                              United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       11
